Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rosario A. Fiorani, Jr., appeals the district court’s order denying relief on his “Memorandum of Law to Reverse Debt- or’s Discharge on Fraudulent Petition and all Conduct Thereafter.” We have reviewed the record and find no reversible error. Accordingly, while we grant Fiora-ni’s motion to proceed in forma pauperis on appeal, we affirm for the reasons stated by the district court. Fiorani v. Jones, *179No. 4:1 l-cv-00038-RAJ-TEM (E.D. Va. filed Sept. 3, 2013; entered Sept. 6, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.